Citation Nr: 0938855	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by fatigue, to include as due to an undiagnosed illness or 
other qualifying, chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, or as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1981, and January 1982 to August 2003, during peacetime and 
the Persian Gulf War Era.  The Veteran served in the 
Southwest Asia theater of operations from December 7, 1994, 
to March 8, 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for chronic 
fatigue syndrome (CFS) and benign prostatic hypertrophy.  The 
Veteran disagreed with such denials and subsequently 
perfected an appeal.

In a July 2006 rating decision, the RO granted service 
connection for benign prostatic hypertrophy.  Therefore, the 
issue of entitlement to service connection for benign 
prostatic hypertrophy is no longer before the Board, as such 
benefit has been granted in full.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a disability 
manifested by fatigue, including as due to an undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C.A. § 1117, claimed as chronic fatigue syndrome and 
residuals of exposure to chemicals, which he attributes to 
his service in the Southwest Asia theater of operations 
during the Persian Gulf War.  In the alternative, he alleges 
that his fatigue is caused or aggravated by his service-
connected sleep apnea.

Compensation may be paid to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, following such service.  38 U.S.C.A. 
§ 1117 West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).  
Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as CFS, fibromyalgia, or irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

In a September 2004 rating decision, the RO granted service 
connection for positional obstructive sleep apnea with 
periodic limb movement disorder based, in part, on the 
Veteran's complaints of fatigue during and subsequent to 
service.  As such, the RO denied entitlement to service 
connection for chronic fatigue syndrome based on the fact 
that the Veteran's fatigue was etiologically part of his 
service-connected sleep apnea.  In January 2005, the Veteran 
underwent a compensation and pension (C&P) examination at the 
VA Medical Center (VAMC) in Biloxi, Mississippi, regarding 
his genitourinary, allergy, sinus, larynx, and pharynx 
disabilities.  After diagnosing the Veteran with allergic 
rhinitis, the examiner "noted that the Veteran may have 
sleep apnea that may cause fatigue and is unlikely to be due 
to his allergies per se."  See January 2005 VA Examination 
Report.  As such, it is unclear whether the Veteran has a 
disability manifested by fatigue that is separate and 
distinct from his sleep apnea, but which is caused or 
aggravated by such service-connected disability.

In November 2006, the Veteran underwent a C&P examination at 
the Biloxi VAMC regarding his disability manifested by 
fatigue, and claimed as CFS.  However, after review of the 
November 2006 VA Examination Report, the Board finds such 
examination inadequate to decide the claim on the merits.  In 
this regard, after reviewing the Veteran's claims folder and 
noting the Veteran's history regarding symptoms of body 
aches, headaches, concentration, and diarrhea, the examiner 
assessed multiple organ system complaints unsubstantiated by 
medical documentation.  The examiner also indicated that the 
Veteran "moves around freely, not as if somebody that has 
CFS in any moderate or advanced degree."  See November 2006 
VA Examination Report.  The examiner failed to address the 
Veteran's complaints of fatigue, especially his statements 
that shortly after his deployment to Saudi Arabia in December 
1994 that he began experiencing fatigue and suffered from 
fatigue after discharge (see August 2006 Type-Written 
Statement from the Veteran).  The examiner also failed to 
determine whether the Veteran's fatigue symptomatology could 
be attributed to his already service-connected sleep apnea 
disability, some other chronic disability, or an undiagnosed 
illness as a result of his service in the Southwest Asia 
theater of operations.  Thus, the Board finds that a new VA 
examination is needed in order to assess whether a current 
disability manifested by fatigue exists, and if so, the 
etiology of such disability.  As noted, the fulfillment of 
the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).
  
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the Veteran 
was not provided with notice of the information and evidence 
necessary to establish his claim as secondary to service-
connected sleep apnea, or of the information and evidence 
necessary to establish a disability rating and an effective 
date for such claim, in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a remand is necessary to 
provide the Veteran with proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish his claim for service 
connection for a disability manifested 
by fatigue on a secondary basis and the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  The Veteran should be scheduled for 
a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of the 
Veteran's claimed fatigue (claimed as 
chronic fatigue syndrome).  The 
examiner must review the claims file 
before completing the examination 
report.  The examiner should identify 
any objective evidence of the Veteran's 
claimed fatigue; render a diagnosis 
with respect to each claimed symptom 
which is due to a known clinical 
diagnosis; and provide an opinion with 
respect to each currently diagnosed 
disorder as to whether it is likely, 
unlikely, or at least as likely as not 
that the disorder is etiologically 
related to the Veteran's military 
service.  The examiner should also 
offer an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that any currently diagnosed 
disorder is separate and distinct from 
his sleep apnea, but is caused or 
aggravated by such service-connected 
disability.  The examiner should also 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical 
diagnosis and whether such constitute a 
medically unexplained chronic 
multisymptom illness.  The examiner 
should further indicate whether such 
disabilities existed for 6 months or 
more or whether they exhibit 
intermittent worsening over a 6 month 
period.  The examiner should provide 
the supporting rationale for each 
opinion expressed.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and given the opportunity 
to respond thereto.    

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

